Title: To Alexander Hamilton from Henry Knox, 23 June 1794
From: Knox, Henry
To: Hamilton, Alexander



War departmt June 23d. 1794
Sir

I have the honor to transmit a list of articles which will be required for the equipment of each of the forty four gun ships & to observe that nearly the same will be required for each of the thirty six gun ships.
The heavy Cannon and shot have already been requested of you. The twelve pounders will hereafter be more specifically stated.
The military stores also will in due season be fully specified. The object of the transmission at present is to enable you to determine which of the articles you will have procured by general Contracts and which to be purchased by the agents who shall be appointed at the places where each ship shall be built.
Besides the general list of the articles the Copy of the letter from Capt. Truxton may afford some useful information as to the procurement of the Copper & Bolts stated in a former estimate, and also of the anchors.
I am &c.
